 



Exhibit 10.4
(THE NORINCHUKIN BANK LOGO) [b65084tbb6508401.gif]
NEW YORK BRANCH

      PHONE: (212) 697-1717   245 PARK AVENUE TELEX: 6720068   29TH FLOOR FAX:
(212) 697-5754   NEW YORK, N.Y. 10167

Acceptance of Extension
April 17, 2007
To : The Talbots, Inc.
Re : Revolving Credit Agreement dated as of January 25, 1994 ; First Amendment,
dated as of November 21, 1995; Second Amendment, dated as of April 18, 1996;
Third Amendment, dated as of April 17, 1998; and Fourth Amendment Agreement,
dated as of April 16, 1999, between The Talbots, Inc. as borrower, and The
Norinchukin Bank (the “Agreement”)
Dear Sirs :
Pursuant to Section 14 (j)(ii) of the Agreement, we hereby irrevocably accept
your one year extension of the Revolving Credit Period (as defined in the
Agreement) so that the Revolving Credit Period would expire on April 17, 2009.
Very truly yours,
The Norinchukin Bank,
New York Branch

             
 
  By:   /s/ KAORU YAMADA    
 
           
 
      Kaoru Yamada
Joint General Manager    

 